United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                                                                       April 28, 2003
                 IN THE UNITED STATES COURT OF APPEALS            Charles R. Fulbruge III
                         FOR THE FIFTH CIRCUIT                            Clerk



                              No. 03-10001
                            Summary Calendar


WILLIE H. BUCKINGHAM,

                                                Plaintiff-Appellant,

versus

MEDICAL DEPARTMENT LUBBOCK COUNTY JAIL,

                                                Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:02-CV-76-C
                        - - - - - - - - - -

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

           Willie H. Buckingham, a Texas prisoner (# 1043643),

appeals from the district court’s sua sponte dismissal of his 42

U.S.C.    § 1983 civil rights complaint, without prejudice, for

failure to exhaust administrative remedies, pursuant to 28 U.S.C.

§ 1997e. Buckingham had alleged that Lubbock County Jail staff was

deliberately indifferent to his serious medical needs by failing to

treat his bleeding ulcers.

           In his appellate brief, Buckingham does not address

the   district    court’s   conclusion   that     he   failed     to    exhaust


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-10001
                                 -2-

administrative remedies by filing grievances at the Lubbock County

Jail. He neither denies failing to pursue such remedies nor argues

that such remedies were unavailable.    Failure to identify an error

in the district court’s analysis is the same as if the appellant

had not appealed the judgment.       See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).       Because

Buckingham has failed to contest the district court’s conclusion

that he failed to satisfy the exhaustion requirement, he has waived

the only issue relevant to his appeal.      See Yohey v. Collins, 985

F.2d 222, 225 (5th Cir. 1993) (issues not briefed are deemed

abandoned).

          Buckingham’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, the appeal is DISMISSED.      5TH CIR. R. 42.2.

The dismissal of this appeal counts as a “strike” for purposes of

28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    We caution Buckingham that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

          APPEAL DISMISSED; SANCTION WARNING ISSUED.